Citation Nr: 1600588	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  09-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection palatal myoclonus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1968 to November 1971. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision, by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim of entitlement to service connection for a left knee disability.  The Board denied the Veteran's claim in an August 2014 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

Thereafter, pursuant to a June 2015 Memorandum Decision, the Court vacated the Board's August 2014 decision and remanded the matter of entitlement to service connection for left knee disability to the Board for further proceedings consistent with the Memorandum Decision.

This matter is also before the Board on appeal from a September 2013 rating decision by the St. Petersburg RO which denied service connection for palatal myoclonus.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

A claim of entitlement to a total disability evaluation based on individual unemployability by reason of service connection disabilities (TDIU) was received by the Agency of Original Jurisdiction (AOJ) in August 2015, but to date has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

Left Knee Disability

In the August 2014 decision, the Board denied entitlement to service connection for left knee disability, based primarily on the findings from an April 2011 VA examination, which determined that the Veteran's left knee disability clearly and unmistakably preexisted service and was not permanently aggravated during service.

The basis for the Court's remand, as set out in the June 2015 Memorandum Decision, was, in part, that the August 2014 Board decision on appeal does not discuss a February 2011 formal finding of unavailability of the Veteran's service treatment records.  In this regard, VA has a "duty to exercise greater diligence in assisting the appellant with the development of evidence in support of his claim in the event that his medical records were lost while in VA custody."  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

In light of VA's heightened duty to assist in this case, a new medical opinion that addresses the etiology of the Veteran's left knee disability should be obtained.  In this regard, the VA examiner should consider the Veteran's statements that he injured his left knee during basic training in Kentucky and was also seen for left knee pain while in Germany.  The examiner is reminded that a medical examiner cannot rely on the absence of medical records corroborating an injury to conclude that there is no relationship between an appellant's current disability and his military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).

Palatal Myoclonus

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required: There must be a decision by the AOJ; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

Here, a September 2013 rating decision denied the Veteran service connection for palatal myoclonus.  In a statement received in November 2013, the Veteran submitted a timely NOD.  After receiving no response from the AOJ, he submitted another NOD in September 2014.  The record before the Board, however, does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Return the VBMS file to the examiner who conducted the April 2011 VA examination (if available) and ask the examiner to review closely the entire record and to prepare an addendum addressing the following questions:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a left knee disability prior to his entry onto active duty in June 1968?

(b) If the evidence of record clearly and unmistakably shows (i.e., it is undebatable) that the Veteran had a left knee disability prior to his entry onto active duty in June 1968, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing left knee disability did not undergo any permanent increase in severity as a result of his period of active duty?

(c) If the evidence of record does not clearly and unmistakably show that the Veteran had a left knee disability prior to his entry onto active duty in June 1968 (i.e., it is debatable), is it at least as likely as not (i.e., at least 50 percent probable) that left knee disability had its onset during, or is otherwise related to, the Veteran's period of active service?

In so doing, the examiner must acknowledge and discuss the Veteran's statements that that he injured his left knee during basic training in Kentucky and that he was seen for left knee pain while in Germany

A complete rationale must be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the needed knowledge or training). 

If this examiner is not available, the Veteran is to be scheduled for a new VA knee examination, in which the examiner is to answer the above questions.  A complete rationale must be provided for all opinions. 

2.  Then, undertake any other development determined to be warranted.

3.  Thereafter, readjudicate the issue of entitlement to service connection for left knee disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.  

4.  Issue an appropriate SOC to the Veteran and his representative in the matter of entitlement to service connection for palatal myoclonus.  Advise them of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

Thereafter, the VBMS file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






